Opinion issued September 25, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00307-CV
                            ———————————
           WOLFGANG P. HIRCZY DE MINO, PH.D., Appellant
                                        V.
  STAR OPERATIONS., INC., LANA L. LEWIS, AND VICTOR C. HUFF,
                          JR., Appellees


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-30978


                          MEMORANDUM OPINION

      Appellant, Wolfgang P. Hirczy de Mino, Ph.D., has neither established

indigence, nor paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. APP. P. 20.1 (listing requirements for establishing indigence);

TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due
to appellant’s fault). After being notified that this appeal was subject to dismissal,

appellant responded that he had not been quoted a price. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal). However, the district clerk has advised this court

that appellant has been notified and has not paid or made arrangements to pay for

the clerk’s record.

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                          2